NO. 12-15-00135-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

DONALD ADKINS,                                            §       ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relator Donald Adkins, who is presently incarcerated, filed a petition for writ of
mandamus complaining that the trial court has deprived him of his constitutional right to a
speedy trial. He further relates that he has filed a number of motions in the trial court pertaining
to his right to a speedy trial, but the motions have been ignored.1 Relator seeks an order from
this court directing the trial court to proceed to trial on Relator’s outstanding criminal charges.
         In an original proceeding, the relator is required to file an appendix as part of his petition
and also a record. See TEX. R. APP. P. 52.3(k), 52.7. The contents of both are prescribed by the
rules of appellate procedure. See TEX. R. APP. P. 52.3(k)(1), 52.7(a). Here, Relator did not
provide an appendix and a record and asserts that he has no documents in his possession.
Nevertheless, without an appendix and a record, we are unable to determine that Relator is
entitled to mandamus relief. Accordingly, we deny Relator’s petition for writ of mandamus.
Opinion delivered June 3, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



                                             (DO NOT PUBLISH)

          1
            Relator states in his mandamus petition that he received notice of the pending charges in 2011 and asked
his attorney to file certain motions. We cannot determine from Relator’s mandamus petition whether he is presently
represented by counsel. We note, however, that Relator is not entitled to hybrid representation. See Robinson v.
State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). Consequently, “a trial court is free to disregard any pro se
motions presented by a defendant who is represented by counsel.” Id.
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT

                                            JUNE 3, 2015


                                       NO. 12-15-00135-CR


                                   DONALD ADKINS,
                                        Relator
                                          V.
                              HON. CHARLES R. MITCHELL,
                                      Respondent


                                   ORIGINAL PROCEEDING
                     ON THIS DAY came to be heard the petition for writ of mandamus filed
by DONALD ADKINS, on May 21, 2015, and the same having been duly considered, because it
is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DENIED.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.